Citation Nr: 1434870	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-00 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  

REPRESENTATION

Veteran represented by:	Amrit Sidhu, Attorney-at-Law


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 1977.  The Veteran had subsequent service in the District of Columbia Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision, which denied claims for service connection for PTSD, anxiety, and depression.

The Board notes that the claim on appeal was previously characterized as the following 3 distinctive claims: entitlement to service connection for PTSD, entitlement to service connection for depression, and entitlement to service connection for anxiety.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on appeal has been characterized as listed above to consider all reported psychiatric disabilities in accordance with Clemons.

The Board notes that the Veteran requested on his December 2010 VA Form 9 Appeal to be scheduled for a Board hearing by live videoconference.  However, as the Veteran indicated in a June 2012 statement that he wished to withdraw his request for a Board hearing, the Board may proceed to adjudicate the issue on appeal without such a hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

During his March 2014 VA examination, the Veteran indicated that he was recently awarded Social Security Disability Insurance for physical and mental problems including depression and anxiety.  Thus it appears that the Veteran is in receipt of Social Security disability benefits for his claimed acquired psychiatric disorder.  As the issue on appeal is an acquired psychiatric disorder, the Board finds it likely that any psychiatric treatment reviewed by SSA in determining its grant of benefits will likely be relevant to the issue on appeal herein.  Therefore, the records must be obtained.  38 C.F.R. § 3.159(c)(2) (2013).  

In addition, the March 2014 examiner who completed the Veteran's psychiatric examination should therefore also provide an addendum opinion that would include consideration of any SSA records that may be subsequently associated with the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Following the completion of the above development, if additional records are obtained, send the records to the same VA examiner who completed the Veteran's March 2014 VA psychiatric examination and ask her to issue an addendum, stating whether she would change, modify, or amend her opinion based on this additional information.  

If that examiner is not available, another opinion is to be obtained, but the examiner should not perform another examination unless it is necessary to provide an adequate nexus opinion.  After reviewing the claims file, the examiner should state whether it is as least as likely as not (50 percent probability or more) that the Veteran has an acquired psychiatric disorder, to include depression, anxiety, and PTSD, which was incurred in or is otherwise related to his military service.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



